Title: From James Madison to William Jones, 20 May 1814
From: Madison, James
To: Jones, William


        
          Dear Sir
          Montpelier May 20. 1814
        
        Since the rect. of yours of  I have had the pleasure of those of the 16th. & 18th. inst.
        Warrington appears to have acquitted himself with an éclat, & to possess talents, that justly fix him in the Constellation of our naval heroes. Can any thing be properly done for him, in reward of his achievement? Altho his force may have been a little superior to that of his antagonist, the difference in the comparative effect, turns the scale conspicuously in his favor.
        I am glad to find the loss of Stores at Oswego, so unessential. In other respects the loss was on the side of the Enemy, if the accts. recd. be correct. Chauncy is threatened with a hard struggle on the Lake; but I trust he will be equal to it. What he has done, authorizes every expectation not unreasonable in itself.
        The accts from Europe ought to prepare us for the worst the Enemy can do agst. us. The proclamation of Cochrane with the date of it, assure us that the most vindictive purposes are cherished. Our middle & Southern shores with the most important objects accessible to enterprize, call for our best precautions.
        I find by a letter from Mr. Bayard to the Secy of State, that Mr. Gallatin was in March at Amsterdam. I think it probable that with the events before him, he will have profited of his opportunity for laying some foundation friendly to our fiscal operations.
        I have not yet fixed on the day for leaving this on my return to Washington. My original purpose was to be back by the 1st. of June at farthest, and I hope to make it good. Your communications however may be continued till I give notice to stop them. I shall make arrangements that will secure the rect. of them if I shd. at the time be on the road. Accept my best respects & wishes
        
          James Madison
        
        
        
          I have recd. but have not yet been able to look into, the proceedings of the Court Martial accompanying your letter of the 14th. It was retarded by obstructions to the mail. I have already signed & returned two commissions to Mr. Loughborough, the first immediately on rece[i]ving the blank; & this day a third goes. The high waters have been unfavorable to punctuality.
        
      